HEDRICK, Judge.
The appellant’s sole contention on this appeal is that the trial judge erred in granting the defendant’s motion for a directed verdict. In a negligence action where the evidence of plaintiff discloses contributory negligence so clearly that no other conclusion can be drawn therefrom, a directed verdict in favor of the defendant is proper. R. R. Co. v. Hutton & Bourbonnais Co., 10 N.C. App. 1, 177 S.E. 2d 901 (1970).
In the instant case the plaintiff testified on direct examination as follows:
“Q When you were going down the two bus steps, were you looking where you were going?
*27A Well, I just was looking, but it was just a bad place and a muddy place there, and I just got on off.”
On cross-examination the plaintiff testified:
“Q Did you see this place before you got off the bus?
A Yes, I could see it was a bad place all along. I mean I could see it was a mud place and all.”
Thus, the conclusion is1 inescapable that the plaintiff saw the condition of the ground where the bus had stopped; nevertheless, she proceeded to step off the bus onto the “wet gully muddy place.” Clearly, the act of the plaintiff in stepping from the bus onto what she now contends was a dangerous spot was a proximate cause of the fall and any injuries the plaintiff might have sustained. We hold that the evidence establishes plaintiff’s contributory negligence as a matter of law, and the judgment dismissing the action is affirmed.
Affirmed.